        Case 3:21-cv-00121-BAJ-EWD              Document 41        04/30/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

  BROOK PLAISANCE, FREDRICK
  BASS, AMANDA COLEMAN,
  STEPHEN STRICK, AND WILLIAM
  GRIESHABER                                           CIVIL ACTION NO.: 3:21-CV-121-
  on behalf of themselves and all others               BAJ-EWD
  similarly situated,
                              Plaintiffs,

  VERSUS
                                                       JUDGE: BRIAN A. JACKSON
  STATE OF LOUISIANA; LOUISIANA
  WORKFORCE COMMISSION; AVA
  DEJOIE, in her official capacity as
  Secretary of the Louisiana Workforce                 MAGISTRATE: ERIN WILDER-
  Commission; and JOHN BEL                             DOOMES
  EDWARDS, in his official capacity as
  chief executive officer of the State of
  Louisiana,
                                Defendants.


                             MOTION FOR CLASS CERTIFICATION

       Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b) and Local Civil Rule 23,

Plaintiffs Brooke Plaisance, Frederick Bass, Amanda Coleman, Stephen Strick, and William

Grieshaber, respectfully, request this Court enter an order certifying this case as a class action,

with the class defined as:

       All individuals who, since March 13, 2020, applied for unemployment insurance
       benefits through the Louisiana Workforce Commission and have been, are being,
       or will be denied access to State Unemployment Compensation, Federal Pandemic
       Unemployment        Compensation,     Pandemic   Emergency     Unemployment
       Compensation, Mixed Earner Unemployment Compensation or Pandemic
       Unemployment Assistance benefits without a determination of benefits eligibility.

As well as two subclasses, consisting of:

   1. Individuals that have neither received an unemployment compensation benefit nor
      a written decision regarding their eligibility for benefits, including, in the event that
      benefits denied, a statement of their right to appeal this determination to the

                                                  1
         Case 3:21-cv-00121-BAJ-EWD            Document 41       04/30/21 Page 2 of 3




        Louisiana Workforce Commission. This class is referred to as the Denial of
        Benefits Subclass.

    2. Individuals who, at some time since March 13, 2020, have received Unemployment
       Compensation benefits but whose benefits were terminated by the Louisiana
       Workforce Commission without notice and opportunity to dispute this adverse
       action, either prior to or following the termination of their benefits. This class is
       referred to as the Termination of Benefits Subclass.

    As set forth in the Memorandum of Law and Attorney Declaration accompanying this filing,

class certification is appropriate.

    Undersigned counsel also asks the Court to grant this motion and appoint them as Class

Counsel pursuant to Fed. R. Civ. P. Rule 23(g).

    This Motion is supported by a Memorandum of Law in Support of Plaintiffs’ Motion for Class

Certification, which Plaintiffs have filed concurrently, and by the Attorney Declaration and

exhibits thereto.



        Date: April 30, 2021



Respectfully submitted,

/s/ Ellyn J. Clevenger                                   /s/ Saima A. Akhtar
Ellyn J. Clevenger (#32395)                              Saima A. Akhtar
Wendy Manard (#29622)                                    (NY Bar Roll # 4661237)
Manard Law                                               National Center for Law and
1100 Poydras Street, Suite 2610                          Economic Justice
New Orleans, LA 70163                                    275 Seventh Avenue, Suite 1506
Telephone: (504) 585-7777                                New York, NY 10001
Fax: (504) 556-2977                                      Telephone: (212) 633-6967
wendy@wmanard.com                                        Fax: (212) 633-6371
ellyn@wmanard.com                                        akhtar@nclej.org
ATTORNEYS FOR PLAINTIFFS                                 ATTORNEYS FOR PLAINTIFFS




                                                  2
        Case 3:21-cv-00121-BAJ-EWD             Document 41       04/30/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, the foregoing pleading was filed and served via the

CM/ECF on all parties.

/s/ Ellyn J. Clevenger                                  /s/ Saima A. Akhtar
Ellyn J. Clevenger (#32395)                             Saima A. Akhtar
Wendy Manard (#29622)                                   (NY Bar Roll # 4661237)
Manard Law                                              National Center for Law and
1100 Poydras Street, Suite 2610                         Economic Justice
New Orleans, LA 70163                                   275 Seventh Avenue, Suite 1506
Telephone: (504) 585-7777                               New York, NY 10001
Fax: (504) 556-2977                                     Telephone: (212) 633-6967
wendy@wmanard.com                                       Fax: (212) 633-6371
ellyn@wmanard.com                                       akhtar@nclej.org
ATTORNEYS FOR PLAINTIFFS                                ATTORNEYS FOR PLAINTIFFS




                                                3
